Citation Nr: 0942658	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active service from June 1970 until February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The Veteran elected in his September 2005 substantive appeal 
to have a Travel Board hearing and one was scheduled.  
However, in a November 2005 letter, his representative noted 
that the Veteran wished to withdraw his request and that the 
appeal be forwarded to the Board for immediate consideration.  

In August 2006, the Veteran submitted evidence pertinent to 
his claim.  This evidence was submitted more than 90 days 
after certification of the claim to the Board.  See 38 C.F.R. 
§ 20.1304 (2009).  His representative submitted a letter 
waiving the right to have this additional evidence referred 
to the agency of original jurisdiction (AOJ) for initial 
review.  The evidence has been made a part of the claims 
file, and, because AOJ review was waived, the Board 
considered the evidence in the first instance.  Id.  

In an April 2008 decision, the Board also denied the claim 
for service connection for PTSD.  The Veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2009 Order, the Court 
granted the parties' Joint Motion, vacated the Board's April 
2008 decision, and remanded the case to the Board.  The 
Veteran was afforded the opportunity to submit additional 
evidence but none was received.  


FINDING OF FACT

The most probative medical evidence of record shows that the 
Veteran does not have a diagnosis of PTSD or any other 
psychiatric disability for VA purposes that had its onset in 
service or is otherwise related to his military service.  
CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f), 4.9 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In this case, a June 2004 letter from the AOJ to the Veteran, 
issued prior to the rating on appeal, satisfied VA's duty to 
notify.  The letter informed the Veteran of what evidence was 
necessary to establish entitlement to the benefit he claimed 
and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, he was 
asked to provide any evidence in his possession that 
pertained to his claim.  Notably, the Veteran was not 
informed that an effective date would be assigned in the 
event the veteran was awarded the benefit sought as required 
by Dingess, supra.  However, as this decision denies the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned have been rendered moot.  Therefore, the absence of 
notice on these elements does not prejudice the Veteran.  
Moreover, the Board points out that the Veteran has been 
represented throughout his appeal and neither he nor his 
representative has identified any defect with regard to VCAA 
notice, including in the Joint Motion.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service VA treatment records, VA examination 
report, and statements from the Veteran.  There is no 
indication that there are outstanding medical records that 
need to be obtained.  

VA's duty to assist includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009). A medical examination is "necessary" if the evidence 
of record (lay or medical) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran was afforded a VA examination, but 
initially contended that an additional examination is 
necessary to fulfill the VA's duty to assist.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991)(holding that the duty to 
assist may include additional VA examination by a specialist 
in cases which present a complicated disability picture).  
The Veteran asserted that the examination must be conducted 
by a certified specialist who has experience with combat-
related PTSD.  Additionally, he maintained his case presented 
a complicated disability picture because 'he was confused and 
in denial' during his examinations and 'did not talk to the 
doctor.'  However, again the Board notes that a review of the 
VA examination report shows the examiner elicited substantial 
information regarding the Veteran's medical history and 
current symptoms, and completed an objective evaluation.  The 
findings reported are adequate, and there is nothing in the 
report that leads the Board to believe the examination was 
inadequate, or that the Veteran's disability picture is of 
such complexity as to require additional examination.  The 
Board also notes that the VA examination was performed by a 
clinical psychologist, but nothing suggests that the examiner 
was not competent to perform the required examination and 
testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under 38 C.F.R. § 
3.159(a)(1)).  Notably, there is nothing in the Joint Motion 
granted by the Court that finds the examination to be 
inadequate.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes, and that there 
is no reasonable possibility that an additional examination 
would aid the Veteran in substantiating this claim.  See 38 
U.S.C.A. § 5103A.  

Consequently, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, the Board finds that the case is ready for 
adjudication.  



Analysis

Service connection will be granted if a claimant shows he has 
a disability resulting from an injury incurred or a disease 
contracted in service, or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection will also be approved for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link established by medical evidence 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.; see also 38 U.S.C.A. § 
1154(b) (West 2002).  

More specifically, the Court has articulated a number of 
considerations that must be addressed in claims of service 
connection for PTSD.  In the case of Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
post- traumatic stress disorder.  Regarding combat related 
service, the Court articulated a two-step process of 
determining whether a veteran "engaged in combat with the 
enemy."  First, it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat.  If the determination 
with respect to this step is affirmative, then a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive after the actual 
occurrence and no further development or corroborative 
evidence will be required.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The Veteran asserts that he is entitled to service connection 
for PTSD.  Documents in the file establish that his military 
awards and decorations include the Combat Infantryman Badge.  
Consequently, his reported combat-related stressors are 
accepted as established.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).  

However, the Board concludes that the most probative evidence 
in the file shows that the Veteran does not have PTSD 
consistent with the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  In a July 2001 treatment note, the Veteran 
was evaluated by a physician, T.F., M.D., who related an Axis 
I diagnosis of alcohol abuse / rule out PTSD.  A subsequent 
notation from R.A., M.D., in the Psychiatry division 
indicated that his impression of the Veteran's status was 
"ptsd and etoh dependency."  However, at a thorough VA 
psychiatric examination in September 2004, the examiner 
concluded that a diagnosis of PTSD was "not defensible" in 
this case given the patient's report, the spectrum of 
symptoms that he acknowledged (when DSM IV rules are 
applied), and his score of subclinical significance on the 
Mississippi Scale.  The Board finds this examination report 
to be more probative than the cursory treatment notations by 
Dr. F. and Dr. A., dated in July 2001 and September 2001 
respectively, because it was based on a thorough evaluation, 
a review of the claims file, and psychological testing 
instruments.  See Winsett, Bloom, supra.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against a finding that the Veteran has PTSD as a result of 
his military service.  In the absence of a current diagnosis, 
there is no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board observes that in a recent decision, the Court found 
that VA unduly limited its consideration of claims for 
service connection for PTSD under circumstances in which 
other diagnosed psychiatric disabilities may be present.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed 
or labeled).  At the September 2004 VA examination, the 
Veteran was diagnosed with a personality disorder, not 
otherwise specified, with avoidant, schizoid, and paranoid 
features.  However, congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2009).  Therefore, the Board concludes that 
service connection for the personality disorder is not also 
warranted.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


